Citation Nr: 1602005	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral leg disability.  

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a gynecological disability requiring a hysterectomy.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1980 to November 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On her VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for May 13, 2014, at the Philadelphia RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2015), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The Board notes that in April 2011, after she had filed a substantive appeal as to all of the above issues, the Veteran submitted a statement in which she expressed her intent to withdraw and reopen her claims for service connection for hearing loss, a psychiatric disability, and a hysterectomy.  The RO then treated this statement as a request to reopen her claims, requiring new and material evidence, and issued a rating decision in June 2013.  However, the Board finds that such treatment of these issues is prejudicial to the Veteran, as it is clear that she has continuously prosecuted these claims since she originally filed her claim for service connection in March 2010.  Therefore, the issues have not been characterized as new and material claims, as indicated on the title page of this decision.   


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss, foot, or leg disabilities.

2.  There was no event, disease, or injury manifesting sarcoidosis, headaches, a gynecological disability, or back disability during active service, symptoms of those disorders were not continuous or recurrent in service or since service separation, and there is no medical nexus between the claimed disorders and active service.

3.  The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not continuous or recurrent in service or since service separation; a psychosis did not manifest to a compensable degree either during service or within one year of service separation; and there is no medical nexus between the current psychiatric disability and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for sarcoidosis are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  The criteria for service connection for a gynecological disability requiring a hysterectomy are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss) or psychoses, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In this case, as discussed below, the evidence of record does not demonstrate a current hearing loss disability.  Moreover, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability within one year of separation from service, nor has there been continuity of symptomatology.   

However, the medical evidence of record demonstrates a current diagnosis of a psychosis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a psychosis within one year of separation from service, nor has there been continuity of symptomatology.

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).       

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss Disability

The Veteran contends that she has a current hearing loss disability due to the noise she was exposed to as a hawk missile crew member during active service.    

Although she does not contend nor do her service personnel records show combat service, in light of her Military Occupational Specialty (MOS) of hawk missile crew member, acoustic trauma during active service is conceded.       

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's currently claimed bilateral hearing loss does not meet the definition of a hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.  

Service treatment records are negative for any complaints, reports, findings, or diagnoses of hearing loss.  In addition, at the September 1981 separation examination, an audiogram demonstrated puretone thresholds of 5, 0, 0, and 0 decibels in the right ear and 0, 0, 0, and 0 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  The Veteran did not voice any complaints of hearing loss and checked "no" next to "hearing loss" on her Report of Medical History, providing probative evidence that symptoms of a bilateral hearing loss disability were not present during active service.  

In sum, the Veteran's service treatment records are entirely negative for any complaints, reports, symptoms, findings, treatment, or diagnosis of hearing loss, and do not demonstrate hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385. 

The Board also finds that the weight of the evidence demonstrates that bilateral hearing loss did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no hearing loss symptoms during the one year period after service, and no diagnosis or findings of hearing loss of any severity during the one year post-service presumptive period.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  

Following separation from active service in 1981, the first report or complaint of hearing loss was in March 2010, when the Veteran filed her claim for service connection for hearing loss.    

She was afforded a VA audiological examination in July 2012.  An audiogram demonstrated puretone thresholds of 10, 15, 15, 15, and 15 decibels in the right ear and 10, 10, 15, 15, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 96 percent in both ears.  Neither the puretone thresholds nor the speech recognition scores met the definition of a "hearing loss" disability under VA regulations.  The Veteran has not had any additional audiograms.

In sum, there is no medical evidence of record that demonstrates a current hearing loss disability under VA regulations.  

Regarding the Veteran's statements that she has a hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide her lay description of hearing loss symptoms, she is not competent to determine whether her claimed bilateral hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for bilateral hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Because a current bilateral hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, acoustic trauma during active service is conceded).  While the Veteran may not have the level of hearing acuity she once had, she still has hearing in both ears within a range of normal to the point that it cannot be said she has bilateral "hearing loss" at this time.  

Moreover, while the Veteran was certainly exposed to extreme noise during her service, based on the evidence of record, the weight of the competent evidence demonstrates no current hearing loss disability at this time.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability, and the claim must be denied.  Because the preponderance of the evidence is against the bilateral hearing loss disability claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Foot and Leg Disabilities

The Veteran contends that she has current bilateral foot disabilities that are related to active service.  Specifically, she avers that she has a foot disability that began during active service and was caused by wearing boots.  She has not made any specific contentions regarding either the nature of the current leg disability or its onset or etiology.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there are no current disabilities of the feet or legs for which service connection can be granted.  

Service treatment records are negative for any complaints, reports, findings, treatment, or diagnoses of a leg problem.  On the September 1981 Report of Medical History completed as part of her separation examination, the Veteran checked "no" next to arthritis, bone, joint, or other deformity, and trick or locked knee, providing highly probative evidence against a finding that she had any symptoms of a leg disability during active service.  

While service treatment records do show manifestations of symptoms of a bilateral foot disability that resolved prior to separation, post-service treatment records do not show ongoing or current residuals of those manifestations.  

For instance, with regard to the feet, in March 1981, the Veteran reported intermittent bleeding of the feet for three weeks.  She was diagnosed with plantar keratosis.  A service treatment record dated approximately one week later indicates she continued to have painful keratosis, and the clinician advised her not to run for seven days.    

The September 1981 separation examination report, however, is entirely negative for any report, finding, or diagnosis of a foot problem.  Clinical evaluation of the feet is marked as normal, and the Veteran checked "no" next to "foot trouble" on her Report of Medical History, providing highly probative evidence against her current claim that symptoms of her claimed foot disability were continuous during and since active service.   

Following separation from service in 1981, post-service treatment records do not show any complaints, findings, treatment, or diagnosis of a bilateral foot or leg disability. 

In July 2010, the Veteran was afforded a VA examination with regard to her claimed foot disability.  The VA examiner noted the diagnosis of keratosis during active service, but stated that on current physical examination, there were no keratoses whatsoever of either foot.  The examiner observed a few hyperpigmented spots of the soles of the feet, but stated that those would have no relationship whatsoever to any hyperkeratoses noted during active service.  Moreover, the examiner stated that the Veteran had no foot symptoms other than that she noticed the hyperpigmented spots on her feet.  The VA examiner concluded that the hyperpigmented spots were of no clinical significance, functional significance, or any significance whatsoever, and that no diagnosis was found with regard to the feet.  There are no contrary competent medical opinions of record.        

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has current disabilities of the feet or legs for which service connection can be granted.  Namely, while the service treatment records show episodes of symptoms of a foot disability, it appears that those symptoms resolved prior to separation, as the Veteran did not mention any symptoms of the claimed foot disability at her September 1981 separation examination, and, in fact, specifically denied any foot problems, providing highly probative evidence against her claim.  Moreover, service treatment records are entirely negative for any symptoms or diagnosis of a leg disability, and post-service treatment records are negative for complaints, findings, treatment, or diagnoses of the claimed disabilities.  

Because the Veteran does not have a current diagnosis of the claimed bilateral foot and leg disabilities, the claim for service connection for these disabilities must be denied.  Most importantly, as stated above, in the absence of proof of a present disability there can be no valid claim.  Brammer at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. at 321.  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

As stated above, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, as explained above, post-service medical records, which show treatment for other medical problems, do not document complaints or findings of the claimed disabilities.  It is presumed that the Veteran would report symptoms of all medical issues for which she desired treatment; therefore, the lack of reporting any symptoms of her claimed disabilities since service separation in 1981 is highly probative evidence against her current claim that she has had ongoing symptoms of the claimed disabilities since active service.  While the Veteran is competent to relate symptoms, under the circumstances of this case, her allegations are outweighed by the competent and credible medical evidence.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of current disabilities of the feet and legs.  

In this case, the preponderance of the evidence reveals that the Veteran does not have current disabilities of the feet or legs which may be service-connected.  The post-service treatment records, which show no findings or diagnoses of the claimed disabilities, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of her service connection claim.  The July 2010 VA examiner's findings also weigh heavily against the claim of a current bilateral foot disability.  The Veteran has presented no evidence showing a finding or diagnosis of disabilities of the feet or legs.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral foot and leg disabilities.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for bilateral foot and leg disabilities must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for the claimed disabilities, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sarcoidosis, Migraine
Headaches, Gynecological Disability, and Back Disability

The Veteran contends that she has sarcoidosis, migraine headaches, a gynecological disability that required a hysterectomy, and a back disability all caused by active service.  She avers that the gynecological disability began during active service, manifested by irregular menses, but has not made any specific contentions with regard to the remainder of the above disabilities.    

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting sarcoidosis, headaches, a gynecological disability, or a back disability during active service, and that the preponderance of the evidence demonstrates that symptoms of those disabilities were not continuous in service.    

The service treatment records, including the September 1981 separation examination report, are negative for any reports, complaints, findings, treatment, or diagnoses of the claimed disabilities.  The September 1981 separation examination report indicates that clinical evaluation of all systems was normal, and the only diagnosis listed on the examination report is gravid uterus (pregnancy).  The Veteran checked "don't know" next to "frequent or severe headache" on her Report of Medical History, but no other notation was made with regard to that response.  She also checked "no" next to arthritis, bone, joint, or other deformity, and recurrent back pain, providing highly probative evidence against any recurrent back problems during active service. 

The Board acknowledges that the service treatment records document heavy bleeding associated with menstruation during active service.  However, the heavy bleeding was not attributed to any disability.  For instance, a July 1981 treatment note diagnosed dysfunction uterine bleeding secondary to birth control pills.  Service treatment records also indicate that the type or dosage of birth control pills was changed several times in response to the symptom of heavy bleeding, and that the bleeding was alleviated with such change.  Also, as noted above, the separation examination report did not note any abnormalities during the pelvic examination except for pregnancy.  Therefore, the Board finds that the weight of the evidence is against a finding that the symptom of heavy bleeding was a manifestation of a gynecological disability.      

In sum, the Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of the claimed disabilities.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of sarcoidosis, headaches, a gynecological disability, and a back disability have not been continuous since separation from active service in 1981.  As noted above, the September 1981 separation examination report is negative for any report or finding of the claimed disabilities.  

Following separation from service in November 1981, the evidence of record does not show any complaints, diagnosis, or treatment for sarcoidosis until September 2008, when a biopsy of the lymph nodes was suggestive of sarcoidosis.  The first post-service report or finding of headaches was in August 2010, when VA treatment notes indicate she had hypertensive headaches that were no longer responding to blood pressure treatment, possibly associated with her stressful job (see Virtual VA, CAPRI entry 11/4/13, Women's Health Outpatient Note dated 8/12/10,  p. 105).  Next, the first post-service report of a gynecological disability was in April 1998, when private treatment notes indicate the Veteran reported heavy menstruation for many years, and she was diagnosed with dysmenorrhea.  She underwent a hysterectomy in 2008.  Finally, in August 2010, the Veteran reported work-related back pain due to lifting boxes of mail (see Virtual VA, CAPRI entry 11/4/13, Women's Health Outpatient Note dated 8/12/10,  p. 105).       

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for between 17 and 29 years after service separation until at least 1998 is one factor that tends to weigh against a finding of continuous symptoms of the claimed disabilities after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disorders have not been continuous since service separation include the history of disability provided by the Veteran in the context of seeking treatment.  For instance, the August 2010 treatment note referenced above indicates that the Veteran associated her back pain with a post-service civilian work injury.  In addition, she stated that she was diagnosed with sarcoidosis when she underwent a biopsy (in 2008), and did not place the onset of the disease during active service.  Moreover, the Veteran did not date the onset of her headaches back to active service (see, e.g., Virtual VA, CAPRI entry 11/4/13, Neurology Outpatient Consult dated 12/13/10,  p. 93).  These histories provided by the Veteran provide highly probative evidence against her claim, as it is assumed that she would provide an accurate history of symptoms in the context of seeking treatment for her disabilities.    

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent sarcoidosis, headaches, gynecological disability, and back disability symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous disability symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of the claimed disabilities; the separation examination report, which is also negative for any of the claimed disabilities; the histories of onset of the claimed disabilities provided by the Veteran in the context of seeking treatment as described above; and the lack of any documentation of reports or treatment for the claimed disabilities until at least 1998.  

As such, the Board does not find that the evidence sufficiently supports continuous disability symptomatology since service, so as to warrant a finding of a nexus between the currently claimed disorders and active service. 

The Board acknowledges the Veteran's belief that her current disorders were caused by active service.  However, her statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's sarcoidosis, headaches, gynecological disability, or back disability and active service.

Here, the Veteran was afforded a VA examination to address her claimed gynecological disability in July 2010.  The Veteran told the examiner that she had undergone a hysterectomy in 2008 for a history of fibroids and heavy bleeding.  Significantly, she stated that she was first diagnosed with fibroids ten years prior, or around 2000, providing highly probative evidence against her claim that a gynecological disability began during or is causally related to active service.  The VA examiner noted the documentation of heavy bleeding during active service, but also noted that physical examinations were normal without any evidence of fibroids.  The examiner further stated that the Veteran's bleeding issues during active service were found to be typical of breakthrough bleeding with oral contraceptives, and that it was documented that the oral contraceptive pills were manipulated to try different formulations on several occasions during active service.   

The July 2010 VA examiner concluded that it is more likely than not that, although she did have some reports of irregular menstrual bleeding during her time in the service, the reason for the hysterectomy was most likely fibroids as well as bleeding issues that do tend to manifest in the late forties with anovulatory bleeding and fibroid tumors.  The examiner stated that neither of these was evident during her visits in the service and, most likely, any bleeding issues she had during her time in the military were from a different etiology.  The VA examiner therefore stated that it is most likely that her hysterectomy is unlikely to be related to any symptoms or issues for which she was treated during her time in the military.

The Veteran was afforded another VA examination to address the claimed gynecological disability with a different examiner in June 2013.  The June 2013 VA examiner agreed with the July 2010 VA examiner and essentially reiterated his opinion, noting that it is presumed that the Veteran went on shortly after leaving the military to have normal menstrual cycles and ovulation as she had two full-term pregnancies in 1988 and 1993.   

The July 2010 and June 2013 VA examiners have expertise, education, and training that the Veteran is not shown to have.  As such, their etiology opinions are afforded more weight.  They are adequate opinions and the most probative evidence of record.  Notably, there are no contrary competent medical opinions of record.

While the Veteran has not been afforded VA examinations with regard to the claimed sarcoidosis, headaches, or back disability, the weight of the medical evidence is against a finding of a medical nexus between these disabilities and active service.  Indeed, as mentioned above, service treatment records are entirely negative for any report or findings of these disabilities.  Moreover, the August 2010 VA treatment note indicates the back disability is related to a post-service work injury, and that sarcoidosis was not diagnosed until 2008, many years after service separation.  There is no competent medical evidence suggesting a nexus relationship between the claimed sarcoidosis, headaches, or back disability and active service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's claimed sarcoidosis, headaches, gynecological disability, and back disability and her military service, including no credible evidence of continuous or recurrent symptoms of the claimed disorders during active service or following service separation; or competent medical evidence establishing a link between the claimed disorders and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sarcoidosis, headaches, a gynecological disability, and a back disability, and outweighs the Veteran's more recent contentions regarding in-service continuous symptoms and continuous post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disability

The Veteran contends that she has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  Specifically, she avers that, after service separation, she began having nightmares about the release of the Iranian hostages in 1981.  She also avers that her psychiatric symptoms began after she lost her first pregnancy while still in active service.  She stated she believes that she lost the pregnancy because of the stress she experienced in the military.  In addition, she contends that, in 1980, she was at a club with some friends and some other female soldiers sexually assaulted her.  Finally, she states that, during basic training, another female soldier sexually assaulted her while she was asleep.      

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer at 225.    

The evidence of record shows psychiatric evaluation and treatment since 2011.  However, none of the treatment records show a diagnosis of PTSD (even an informal diagnosis).  

For instance, at a January 2012 initial visit to VA's Mental Health Clinic, the Veteran reported the above stressors, including the in-service sexual assaults, as well as current marital difficulties.  The VA psychiatrist assessed depression not otherwise specified (NOS) versus adjustment disorder on Axis I of the DSM-IV diagnosis chart, and did not mention PTSD as a possible diagnosis (see Virtual VA, CAPRI entry 11/4/13, Mental Health Outpatient Note dated 1/12/12,  p. 85).

A March 2012 VA mental health clinic note lists major depression with psychosis as the sole Axis I diagnosis, made by the same VA psychiatrist (see Virtual VA, CAPRI entry 11/4/13, Mental Health Clinic Follow-Up Visit dated 3/7/12,  p. 56).  

In April 2012, the Veteran again reported the above stressors, and the VA clinician diagnosed depression not otherwise specified (NOS), rule out paranoid personality, and rule out schizoid personality (see Virtual VA, CAPRI entry 11/4/13, Mental Health Clinic Follow-Up Visit dated 4/2/12,  p. 62).   

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding her symptoms, and acknowledges that she is competent to give evidence about what she experienced; for example, she is competent to discuss her depression and other experienced symptoms.  See Layno.  However, in the present case, although her depression and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus her statements to the effect that she has a diagnosis of PTSD do not constitute competent evidence.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during active service.  

Service treatment records are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.  Although the Veteran checked "yes" next to "nervous trouble of any sort" on her September 1981 Report of Medical History completed as part of her separation examination, the separation examination report indicates a normal psychiatric evaluation, the Veteran checked "no" next to "depression or excessive worry," and no psychiatric diagnosis was rendered.

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, primarily diagnosed as depression, is related to active service.  Symptoms of a psychiatric disability have not been continuous since service separation in 1981.  Following service separation in 1981, the evidence of record shows no mention of psychiatric symptoms until March 2010, when the Veteran filed her claim for service connection for a psychiatric disability.  The first documentation of treatment for psychiatric symptoms is in December 2011, when the Veteran first reported the alleged sexual assaults that occurred in active service.  As noted above, her initial visit to the mental health clinic was in January 2012.    

The absence of post-service complaints, findings, diagnosis, or treatment for nearly thirty years after service separation until 2010 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

Additional evidence demonstrating that psychiatric symptoms have not been continuous or recurrent since service separation includes a February 2012 VA treatment note indicating that the Veteran reported having undergone a psychiatric evaluation in 2001 and being told that "there was nothing wrong with [her]" (see Virtual VA, CAPRI entry 11/4/13, Mental Health Outpatient Note dated 2/22/12,  p. 81).  This statement by the Veteran weighs against her current claim that she has experienced continuous psychiatric disability symptoms since service separation.    

As noted above, while the Veteran is competent to report the onset of her psychiatric symptoms, her more recent assertions made in the context of the current disability claim of continuous psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertion of continuous psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation, the lack of any documentation of reports or treatment for psychiatric symptoms until 2010, and her statement in February 2012 that she had undergone a negative psychiatric evaluation in 2001.  As such, the Board finds that the evidence does not sufficiently support continuous psychiatric symptomatology since service so as to warrant a finding of a nexus between the current psychiatric disability and active service. 

The Board also finds that the preponderance of the evidence demonstrates that a psychosis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no psychosis during the one year period after service, and no diagnosis or findings of psychosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders.  Indeed, the evidence does not demonstrate a diagnosis of a psychosis until March 2012, when the Veteran was diagnosed with depression with psychosis.  For these reasons, the Board finds that a psychosis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board acknowledges the Veteran's belief that her current psychiatric disability is related to active service.  However, as stated above, her statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's claimed psychiatric disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disability and her military service, including no credible evidence of continuous symptoms of the claimed disability during active service, continuous symptomatology of the claimed disability following service separation, or competent medical evidence establishing a link between the claimed disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service continuous symptoms and continuous post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  In this case, the duty to notify was satisfied by way of April 2010 and June 2012 letters.  

As discussed above, when a claim for PTSD is based on personal assault, special notice procedures apply.  Here, the June 2012 letter advised the Veteran of alternate sources of evidence to corroborate her claim of a personal assault.  While the notice was issued after the initial August 2010 rating decision, the Board finds that the Veteran was not prejudiced by any untimeliness in the notice, as she had ample opportunity to submit additional evidence after receiving the June 2012 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.  

As noted above, VA examinations and opinions were obtained in July 2010 and July 2012 with regard to the bilateral foot disability, gynecological disability, and hearing loss claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as an interview and physical examination of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the foot, gynecological, and hearing loss claims has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a bilateral leg disability, sarcoidosis, headaches, a back disability, and a psychiatric disability; however, the Board finds that VA examinations are not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, as discussed in detail above, the Veteran's service treatment records are negative for any complaints of or treatment for the claimed leg disability, sarcoidosis, headaches, back disability, and psychiatric disability.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to these disabilities in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no continuous symptoms of the claimed disabilities in service and no continuity of symptoms of the claimed disabilities since service separation.  Indeed, as also found above, the weight of the evidence demonstrates no current bilateral leg disability.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a leg disability, sarcoidosis, headaches, back disability, or psychiatric disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's leg disability, sarcoidosis, headaches, back disability, or psychiatric disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the above claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral leg disability is denied.  

Service connection for sarcoidosis is denied.  

Service connection for migraine headaches is denied.

Service connection for a gynecological disability is denied.

Service connection for a back disability is denied.

Service connection for a psychiatric disability, to include posttraumatic stress disorder, is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


